NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
ANTHONY G. HUNT,
Claiman,t-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Resp0ndent-Appellee.
§
2012-7039
Appeal from the United States Court of Appea1s for
Veterans C1aims in case no. 09-4707, Judge Lawrence B.
Hage1.
ON MOTION
ORDER
Anthony G. Hunt moves for leave to proceed in forma
pauperis
Hunt is incarcerated. Pursuant to the Prisoner Liti-
gati0n Ref0rm Act of 1995, this court may not authorize
the prosecution of an appeal by a prisoner without the

HUNT V. DVA 2
prepayment of fees. 28 U.S.C. § 1915. A prisoner is no
longer afforded the alternative of proceeding without
payment of filing fees, but must, in time, pay the $450
filing fee in its entirety. When funds exist, an initial
partial payment must be made consisting of 20% of the
greater of (a) the average monthly deposits to the pris-
oner’s account or (b) the average monthly balance in the
prisoner’s account for the six-month period immediately
preceding the filing of the notice of appeal. 28 U.S.C. §
1915(b)(1). Thereafter, the prisoner is required to make
monthly payments of 2()% of the preceding imonth’s in-
come credited to the prisoner’s account 28 U.S.C. §
1915(b)(2). The agency with custody of the prisoner must
forward payments from the prisoner’s account each time
the amount in the account exceeds $10 until the $450
filing fee is paid in ful1. Id.
By separate letter, the custodian of Hunt’s_ prison ac-
count is being directed to make the necessary arrange-
ments to forward the filing fee to the court
Accordingly,
IT IS ORDERED THAT
Hunt’s motion to proceed in forma pauperis is denied.
FoR THE CoURT
/s/ J an Horbaly
Date J an Horbaly
Clerk
FEB 09 2012
ccc Anthony G. Hunt
Da“i@1 B- V°1k» ES‘1~ u.s. c0unfifF§PPum F0n
THE FEDERAL ClHCU|T
324 FEB 0 9 2012
.|AN |~l0RBALY
CLEHK